Exhibit 10-bbb
 


 
BELLSOUTH NON-EMPLOYEE DIRECTORS
CHARITABLE CONTRIBUTION PROGRAM
 
Charitable Gift Program
This program, approved by the BellSouth Board of Directors on February 24, 1992,
provides for charitable contributions of up to $1,000,000, paid by BellSouth
Corporation as a part of its overall charitable giving program, to eligible
institutions designated by each participating director in equal annual
increments over a five year period following retirement (or death, if earlier)
from the Board.
 
Eligibility to Participate
Each outside director of BellSouth Corporation (the "Company") is eligible to
participate in the program after completing five years of service on the Board
of BellSouth. In calculating tenure for purposes of the program, directors shall
be given credit for service on the board of a subsidiary which participates in
the BellSouth Corporation Directors Retirement Plan. Total service shall be
rounded to the nearest whole year. The amount of the charitable contribution to
be made to eligible institutions designated by a director is prorated for
directors with between five and ten years of service, beginning at $500,000 for
a director with five years of service and increasing $100,000 a year with the
full amount available after completing ten years of service.
 
Designation of Recipients
Each participating director may designate an eligible institution or
institutions (with the minimum level of gift at $100,000) at any time after
becoming eligible to participate in the program, which institution shall be
notified by the Company or the director of its selection. The director may
change the designation at any time prior to the time the first installment is
payable and the Company will so notify the institution. The Company's Corporate
Affairs organization will provide assistance to the director, if desired, in
selecting an institution and/or in negotiating any terms or conditions as to the
contribution.
 
Should a participating director die prior to designation a recipient(s), the
designation shall be made by the surviving spouse, if any; next, by the personal
representative of the estate; failing either within six months of the date of
the director's death the contribution shall be made to the BellSouth Foundation,
Inc.
 
Publicity as to selection of the recipient shall be coordinated with the
Company.
 
Eligible Institutions
Charitable contributions are limited to institutions which are eligible for
contributions under the Company's matching gift program as in effect from time
to time or in any successor program designated for this purpose. A director
shall not designate as a recipient any institution from which the director or
the director's family will receive property or an economic benefit as a result
of the Company's contribution under this program or with respect to which such
contribution would serve to satisfy any existing or future charitable pledge
made by the director or member of the director's family.
 
Charitable Contributions
Charitable contributions shall be made to the eligible institution or
institutions designated by a participating director in five equal annual
installments. The first installment is payable upon the director's retirement
under the BellSouth Corporation Non-employee Directors Retirement Plan,
attainment of age 55 if later, or death if earlier. The following installments
are payable at the beginning of the four succeeding years. No contributions
shall be made to institutions designated by a director if the service of the
director terminates by reason other than death or retirement under such
Retirement Plan or if the director fails to be or remain in good standing.
 
No institution shall have an enforceable right to receive a charitable
contribution under the program. If a designated recipient institution fails to
continue to qualify as an eligible institution, a successor recipient
institution shall be designated as otherwise provided above.
 
Financing
Charitable contribution payments shall be made by the Company from its general
assets. The Company may purchase insurance on the lives of outside directors as
a means to recoup the costs of the Program. However, no such insurance or other
Company asset will be segregated for the sole purpose of making charitable
contribution payments or serve to secure any such payment obligation.
 
Administration
The Board of Directors reserves the right to amend the program in any respect or
to terminate the program with respect to directors prior to their retirement.
The Nominating and Compensation Committee of the Board of Directors shall be
responsible for all determinations that may arise under the program and shall
provide for the administration of the program.